Citation Nr: 0604045	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  00-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to July 1976 
and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and December 2002 rating 
decisions of the Nashville, Tennessee Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In February 1999, 
the RO denied entitlement to service connection for Fuchs' 
atrophy with loss of vision.  In December 2002, the RO denied 
entitlement to service connection for PTSD.

The veteran was scheduled to appear at the Nashville RO on 
April 30, 2003 for a Travel Board Hearing in connection with 
his appeal.  The veteran failed to report for the hearing.

In November 2003, the Board remanded this case for further 
adjudication.


FINDINGS OF FACT

1.  The veteran's Fuchs' endothelial dystrophy, age-related 
macular degeneration, early cataracts and legal blindness are 
not the result of a disease or injury incurred during active 
service.

2.  The veteran does not currently suffer from post-traumatic 
stress disorder.

3.  The veteran's major depression is not the result of a 
disease or injury incurred during active service.





CONCLUSIONS OF LAW

1.  Fuchs' endothelial dystrophy, and resulting loss of 
vision, was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  An acquired psychiatric disorder, to include post-
traumatic stress disorder, was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in October 2001 for his PTSD claim, prior 
to the initial decision on the claim in December 2002.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  The RO also provided the 
veteran with notice of the VCAA in May 2003 regarding his 
loss of vision claim.  Although notice of the VCAA was given 
after the initial rating decision in February 1999, to decide 
the appeal would not be prejudicial to the veteran, as the 
VCAA had not yet been enacted when the rating decision was 
issued.  The Appeals Management Center (AMC) later issued a 
subsequent VCAA letter that addressed both claims in April 
2004.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

The RO informed the veteran in the October 2001 VCAA letter 
about the information and evidence that is necessary to 
substantiate the claim for service connection PTSD.  
Specifically, the letter stated that the veteran's claim must 
include medical evidence of a current diagnosis of PTSD.  It 
was recommended that the veteran submit recent medical 
records or a doctor's statement containing a diagnosis of his 
disability.  The veteran was also informed that he must 
provide evidence of an in-service stressor.  He was informed 
that VA is required to obtain objective evidence of such 
events as part of the claims development process.  This 
objective evidence could include such things as the award of 
the Purple Heart Medal, or awards for combat valor, such was 
the Silver Star Medal or the Bronze Star with the "V" 
device.  The letter stated that if the veteran served in 
combat with the enemy and the life-threatening event is 
related to that combat, his statement alone may establish the 
occurrence of the in-service stressor.  If the veteran was a 
prisoner of war and the claimed stressor is related to that 
experience, a statement alone may establish the occurrence of 
the claimed in-service stressor.  The veteran was requested 
to provide specific details of his in-service stressful 
incident(s), to include: dates, places and units of 
assignment at the time of the events; descriptions of the 
events; medals or citations received as a result of the 
events; names and other identifying information concerning 
any other individuals involved in the events.  Finally, the 
veteran was informed that he must provide medical evidence, 
preferably a doctor's statement, showing a reasonable 
possibility that the disability he currently has was caused 
by the life-threatening event(s) during service.  The 
veteran's own statement that his current medical, 
psychological or emotional condition was caused by what 
happened in service is not sufficient.  The law requires 
medical evidence.

The RO also informed the veteran in the May 2003 VCAA letter 
about the information and evidence that is necessary to 
substantiate the claim for service connection for loss of 
vision.  Specifically, the letter stated that for the veteran 
to establish entitlement to service connected compensation 
benefits, the evidence must demonstrate three things: an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability (medical evidence, including a VA examination will 
show this, otherwise, VA may use statements from the veteran 
or others that show the veteran has persistent or recurring 
symptoms of a disability); and a relationship between the 
veteran's current disability and an injury, disease or event 
in military service.  The veteran was informed that under 
certain circumstances, VA may conclude that certain current 
disabilities were caused by service, even if there was no 
specific evidence proving this in the veteran's particular 
claim.  The relationship is presumed for those veterans who 
have certain diseases: former prisoners of war, veterans who 
have certain chronic or tropical diseases which become 
evident within a specific period of time, veterans who were 
exposed to ionizing radiation, mustard gas or Lewisite while 
in service; veterans who served in Vietnam or in Southwest 
Asia during the Gulf War.  The October 2001 letter also 
informed the veteran that veterans who have certain kinds of 
service/disease combinations may qualify for an automatic 
presumption of service connection.

In addition, the AMC informed the veteran in the April 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.
VA also informed the veteran about the information and 
evidence he was expected to provide in supplemental 
statements of the case (SSOC), dated December 2002 and April 
2003.  Specifically, the RO requested the veteran provide the 
dates of medical treatment during service, to include the 
names and exact locations of the dispensaries, hospitals or 
other facilities where he received treatment for his 
conditions.  The veteran was also requested to provide his 
rank and organization (division, regiment, battalion, 
company) at the time of his in-service treatment.  VA 
requested statements from persons the veteran knew when he 
was in service and who knew of his disabilities while in 
service.  These statements should describe how and when they 
became aware of the veteran's conditions.  If the person was 
on active duty at the same time, he/she should show his/her 
service number and unit of assignment.  The letter also 
requested records and statements from service medical 
personnel (nurses, corpsmen, medics, etc.), employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians of treatment since military 
service, pharmacy prescription records and insurance 
examination reports.  The veteran was also advised to submit 
VA Forms 21-4142 to authorize release of his medical records 
that he wished VA to obtain on his behalf.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC and SSOCs, of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  
In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records, VA medical records and private medical records 
pertinent to the years after service are in the claims folder 
and were reviewed by the RO, the AMC and the Board in 
connection with the veteran's claims.  As noted in the 
Introduction to this decision, the veteran also was afforded 
the opportunity to provide additional testimony at the 
hearing before the Board.  He failed to appear at the 
scheduled Travel Board hearing.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with SSOCs that informed them of the 
laws and regulations relevant to the veteran's claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case. 

II.  Background - Fuchs' Corneal Dystrophy

The veteran served on active duty from June 1972 to July 1976 
and from September 1990 to May 1991.

The veteran filed his original claim for loss of vision in 
August 1998.

On the veteran's service medical records, specifically the 
Standard Form (SF) 88 dated May 1991, the examiner noted the 
veteran's eyes were normal.  Specifically, the veteran's 
distant vision was recorded as 20/15 and near vision as 
20/20, corrected with glasses.  On the corresponding SF 93, 
the veteran indicated that he was in good health and did not 
have eye trouble.

In January 1993, while serving in the Army National Guard, 
the veteran underwent a routine examination.  The SF 88 noted 
that the veteran's eyes were normal.  Specifically, the 
veteran's distant vision was recorded as 20/20 and near 
vision as 20/20, corrected with glasses.

A VA Medical Center (VAMC) progress note dated April 1997 
diagnosed the veteran with Fuchs' Dystrophy.  His vision was 
noted to be 20/60 and 20/40.

In April 1998, the veteran underwent a cornea transplant of 
the right eye at the VAMC.  The pre and post-operative 
diagnoses were Fuchs' corneal dystrophy of the right eye.  A 
pathology report also dated in April 1998 stated that the 
veteran's right cornea was consistent with Fuchs' corneal 
degeneration.  In May 1998, the veteran sustained a broken 
suture in the corneal graph and required a suture 
replacement.  In August 1998, a retinal angiogram report 
noted that the veteran's vision had deteriorated to 20/200 
for the right eye and 20/60 for the left eye.  The 
examination conducted to determine housebound status for aid 
and attendance in October 1998 noted that the veteran's 
visual acuity was 20/400 for the right eye and 20/50 for the 
left eye.

The veteran submitted a letter dated December 1998 from 
C.T.T., M.D. that addressed his visual condition.

In June 1999, N.J.A., M.D. submitted a letter on the 
veteran's behalf.  The letter stated that the veteran 
originally presented in February 1996 with early signs of 
Fuchs' Corneal Dystrophy and his vision had continued to 
decrease since that date.  The veteran was noted to be 
legally blind due to reduced acuity.  The veteran was 
diagnosed with Fuchs' Corneal Dystrophy and an unknown 
bilateral severe macular disease, both affecting visual 
acuity.  The examiner concluded that due to the nature of the 
veteran's service, it was at least as likely as not that the 
Fuchs' Corneal Dystrophy started while on active duty.

In April 2001, A.N.M., M.D. submitted a letter on the 
veteran's behalf.  The letter stated that the veteran had 
significant past history of having gradual progressive, 
decreased vision related to macular degeneration.  He 
underwent a corneal transplant in his right eye, and his 
current visual acuity was approximately 20/400 in his right 
eye and 20/60 in his left eye, both corrected.  He showed a 
dry disciform scarring of his macula in both eyes.  The 
examiner stated that the veteran was unable to perform any 
work-related activity that would require any level of 
dependency on good visual acuity.

The veteran submitted copies of Internet articles, downloaded 
in July 2003 that discussed Fuchs' Dystrophy.
The veteran also submitted an undated statement from T.H.  
The letter stated that from October 1990 through May 1991, 
the writer was assigned to the 776th Maintenance Company on 
active duty during Desert Storm.  The writer stated that he 
was the company medical person that treated soldiers due to 
the hospitals being so far away from their location.  He 
indicated that he was based at Camp Bastone and Kuwait City.  
The writer stated that he treated the veteran for a severe 
sore throat, eye problems, pain, sand, etc. with Visine.  The 
treatment was given to the veteran during their time in 
Kuwait City during the time when the oil wells were burning.

In May 2005, the veteran submitted to a VA eye examination.  
Upon physical examination, the veteran's visual acuity was 
noted as follows: right eye uncorrected at far was count 
fingers at four feet.  Right eye uncorrected near was greater 
than 20/400.  Right eye corrected at far was count fingers at 
four feet.  Right eye corrected at near was 20/400.  Left eye 
uncorrected at far was 20/200.  Left eye uncorrected at near 
was 20/200.  Left eye corrected at far was 20/100, and was 
blurred.  Left eye corrected at near was 20/100, and blurred.  
The veteran was diagnosed with Fuchs' endothelial dystrophy, 
age-related macular degeneration, early cataracts and legal 
blindness.

The examiner stated that the onset of Fuchs' was essentially 
a slowly progressive, usually bilateral, disease that 
occurred in old age.  It was occasionally inherited as an 
autosomal dominant trait.  The etiology occurs because of the 
decompensation of the endothelial cells which results in 
edema in the central stroma, which basically causes the 
blurred vision.  The loss of vision is usually developmental.  
Service records for the veteran did not indicate that the eye 
condition of Fuchs' endothelial dystrophy occurred in his 
second tour of active duty.  Therefore, the service did not 
accelerate his vision loss.  In Fuchs' endothelial dystrophy, 
it was not likely that any current loss of vision had its 
onset in the service and/or was related to service or due to 
a service injury.

Regarding age-related macular degeneration, this condition 
usually occurs for people older than the age of 50.  It is 
usually a progressive degenerative disease of the RPE Brook's 
membrane and choriocapillaris.  Its risk factors include age, 
positive family history, cigarette smoking, lighting, 
hypertension, carotid artery disease, nutrition, light 
toxicity.  Service records in this case do not indicate 
anything about this condition during his second tour of duty 
and once again, therefore, service did not accelerate his 
vision loss.  In age-related macular degeneration, it was not 
likely that any current loss of vision had its onset in 
service and/or was related to in-service disease or injury.

Early cataracts are an age-related condition.

Finally, the examiner noted that the veteran was legally 
blind with visual acuity worse than 20/200 best corrected.  
His vision limited his daily activities; his vision prevented 
him from doing many things he had enjoyed in the past.  The 
examiner concluded that Fuchs' dystrophy and age-related 
macular degeneration are the least likely to have occurred 
while in service and were not aggravated by service.

III.  Pertinent Law and Regulations for Loss of Vision

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 
IV.  Reasons and Bases - Loss of Vision

The veteran alleges that his current loss of vision is the 
result of a disease or injury in service.

After thoroughly reviewing the evidence of record, the Board 
finds that the veteran's loss of vision is not due to a 
disease or injury in service.

As noted above, the veteran must provide evidence of a 
current disability.  See Gutierrez.  In this case, the 
veteran has provided evidence that he currently suffers from 
Fuchs' endothelial dystrophy, age-related macular 
degeneration, early cataracts and legal blindness.  As such, 
the veteran has met the requirements under Gutierrez for 
element (1).

The evidence of record fails to establish that the veteran 
suffered in-service incurrence of a disease or injury to his 
eyes.  The May 1991 service medical examination noted that 
the veteran's eyes were normal.  Specifically, the veteran's 
distant vision was recorded as 20/15 and near vision as 
20/20, corrected with glasses.  The January 1993 Army 
National Guard examination noted that the veteran's eyes were 
normal.  Specifically, the veteran's distant vision was 
recorded as 20/20 and near vision as 20/20, corrected with 
glasses.

In support of his claim, the veteran submitted an undated 
letter from T.H. regarding treatment of his eyes.

The letter stated that from October 1990 through May 1991, 
the writer was assigned to the 776th Maintenance Company on 
active duty during Desert Storm.  The writer stated that he 
was the company medical person that treated the veteran for a 
severe sore throat, eye problems, pain, sand, etc. with 
Visine.  The treatment was given to the veteran during their 
time in Kuwait City during the time when the oil wells were 
burning.  Although such records were not associated with the 
claims folder, the Board finds that, even assuming that the 
veteran was treated for eye problems at that time, to include 
pain and sand in the eyes, this evidence does not show vision 
loss.  Moreover, the veteran was afforded two examinations 
subsequent to this alleged treatment while in the Persian 
Gulf, and no complaints or treatment for any loss of vision 
were noted on either the May 1991 or the January 1993 in-
service examinations.  Therefore, the Board finds that the 
veteran did not incur a disease or injury to his eyes while 
on active duty that resulted in chronic eye disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004).

The final requirement to establish service connection, 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability, under 
Gutierrez, has not been met.

The June 1999 letter from N.J.A., M.D. stated that when the 
veteran originally presented in February 1996, he suffered 
from early signs of Fuchs' Corneal Dystrophy and his vision 
continued to deteriorate since that time.  He was diagnosed 
with both Fuchs' Corneal Dystrophy and bilateral, severe 
macular disease.  It was noted that the veteran underwent a 
penetrating keratoplasty of the right eye in April 1998 in an 
attempt to improve acuity.  The surgical result was good, but 
any acuity increase was limited by macular disease.  The 
examiner concluded that due to the nature of the veteran's 
active duty service, it was at least as likely as not that 
the Fuchs' Corneal Dystrophy began while on active duty.

The Board finds the May 2005 VA examination to be more 
persuasive in this case.  Initially, the VA examiner 
commented that the veteran's claims folder had been 
thoroughly reviewed in conjunction with his examination.  The 
June 1999 letter from N.J.A., M.D. did not address whether 
the veteran's claims folder had been reviewed in conjunction 
with the examination and treatment.  The Board observes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The VA examiner discussed the etiology of the veteran's 
current disability and found that it was not likely that any 
current loss of vision had its onset in the service and/or 
was related to service or due to a service injury.  The 
examiner also noted that with age-related macular 
degeneration, it was not likely that any current loss of 
vision had its onset in service and/or was related to in-
service disease or injury.    The examiner noted that the 
service medical records did not indicate anything about these 
conditions during the veteran's second tour of duty and 
therefore, service did not accelerate his vision loss.  The 
letter from N.J.A., M.D. failed to provide an explanation as 
to why the nature of the veteran's service was relevant to 
his current disability.  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
finds the VA examination to be more persuasive due to the 
thorough review of the veteran's claims folder and the 
explanation of the etiology of the veteran's disability.

The veteran also submitted Internet articles on Fuchs' 
Corneal Dystrophy in support of his claim.  These articles 
are not probative evidence as they do not specifically relate 
to the veteran's particular case and in particular do not 
contain any analysis regarding the veteran's experiences in 
service and the possible relationship to his current 
condition.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

Additionally, the veteran himself asserts that his current 
loss of vision is due to an injury or disease obtained during 
active duty.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
appellant is a physician.  Therefore, as a layperson he is 
not competent to provide evidence that requires medical 
knowledge because he lacks the requisite professional medical 
training, certification and expertise to present opinions 
regarding diagnosis and etiology.  See Espiritu v.Derwinski, 
2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for loss of vision must 
be denied.  See 38 U.S.C.A §5107 (West Supp. 2005).

V.  Background - PTSD

The veteran's service medical records are negative for any 
acquired psychiatric disorder.  The veteran's DD Form 214 for 
his period of service from June 1972 to July 1976 indicated 
that he was awarded the National Defense Service Medal and 
the Good Conduct Medal.  The DD Form 214 for his period of 
service from September 1990 to May 1991 indicated that he was 
awarded the Marine Corp. Good Conduct Medal, the Army Service 
Ribbon, the Expert Badge for the M-16 Rifle, the Army 
Achievement Medal, the National Defense Service medal, and 
the Army Reserve Component Achievement Medal.

A physician / patient counseling form dated May 1991 was 
provided to assist health care providers in screening 
soldiers for potential disease threats associated with 
Operations Desert Shield / Desert Storm.  It was noted that 
the veteran had initial and terminal insomnia, interrupted 
sleep, or dreams about war experiences.  The examiner noted 
that PTSD should be considered.

In November 2001 the veteran submitted a statement regarding 
his traumatic experiences while on active duty in the Persian 
Gulf.  He stated that he was sent on a mission in Kuwait to 
capture a bus to use to transport prisoners of war.  During 
the course of this mission, he was required to pass through 
"Death Valley".  The veteran stated that the smell of dead 
bodies was overwhelming and he was unable to eat for a week 
after passing through that area.

In January 2002, a PCE Clinician Note reported that the 
veteran stated he had been feeling low, withdrawn and 
fatigued for the prior four years.  He indicated that these 
feelings had been getting much worse recently.  He stated 
that he had not actually seen combat, but in Kuwait, he had 
seen many dead bodies.  He stated he had frequent nightmares 
about bodies and awoke sweating.  He stated that at times he 
felt like he was actually back in Kuwait, standing over the 
bodies and smelling the odor.  He denied the use of alcohol 
or illicit drugs.  The examiner's assessment was possible 
PTSD with depressive symptoms.

A PTSD Intake Form, dated March 2002, noted the same 
information on his January 2002 Clinician Note.  On the Beck 
Depression Inventory, the veteran achieved a score of 42, 
consistent with an extremely severe level of depression.  On 
the Mississippi Scale for Combat Related PTSD, the veteran's 
score of 121 exceeded the suggested cut-off of 107 and was 
therefore consistent with a PTSD diagnosis.  The diagnostic 
impression was PTSD on Axis I and a Global Assessment of 
Functioning (GAF) score of 50 on his multiaxial assessment.

In November 2002, the veteran participated in a VA PTSD 
examination.  The veteran reported that his most significant 
stressor took place during the Gulf War when he and his 
companions stopped for a rest room break and upon emerging, 
they were "surrounded by Saudi Arabian troops."  See VA 
Examination, November 2002.  Even though they were allies of 
the United States, the veteran said he felt uneasy.  
Generally, he did not trust the Saudis, but nothing happened.  
The veteran also recounted his travel through "Death 
Valley" and the associated smells of decaying bodies.  The 
examiner commented that it must be stressed that the veteran 
was in no personal danger during these incidents and that he 
was never directly threatened by the enemy.

The examiner noted that he was well aware of the veteran's 
existing diagnosis of PTSD for treatment purposes.  However, 
he noted that this can legitimately be seen as an issue 
separate from a consideration of the diagnostic elements 
required for a declaration of disability from this condition.  
This requires strict adherence to the criteria set forth in 
the DSM-IV, which the veteran did not appear to meet, in 
terms of either an acceptable stressor criterion or current 
symptomatology.  It was noted that the veteran's Vietnam 
experience lacked ground combat exposure or other threats of 
danger from the enemy, and was therefore not relevant to the 
issue of PTSD.  The two potentially stressful situations the 
veteran cited from the Gulf War, both lacked the crucial 
element of imminent threat of bodily harm required to define 
these experiences for diagnostic purposes.  In a similar 
manner, the veteran's description of present psychiatric 
symptoms failed to attain the range and variety necessary to 
meet DSM-IV criteria for PTSD.  

He predominantly reported an unpleasant recollection of the 
odor of burned bodies, which by itself did not constitute a 
flashback or other malignant symptoms sufficient to suggest 
PTSD.  Significantly, the veteran did not report a 
consistently serious emotional reaction to this recollection.  
In short, this recollection appeared to be essentially what 
most individuals would report from such an experience.  His 
citation of nightmares about the dead bodies was suggestive 
but not definitive and in any event, rather vague and lacking 
the element of danger.  The examiner also noted that it was 
crucial that the veteran evidently experienced no symptoms 
related to PTSD during his working years.  He could not sight 
any significant interference with psychosocial functioning, 
specifically tied to such symptoms.  Other symptoms such as 
sadness and hopelessness, social withdrawal and poor temper, 
should more accurately be seen as representing a condition of 
chronic depression for which no definitive etiology could be 
determined.  There was no evidence that the cause was related 
to military experiences.  In fact, the veteran himself 
attributed his depression to a lack of meaningful activity 
since his enforced retirement and concern about his impaired 
vision.  Symptoms of PTSD did not appear to have played a 
prominent role in the evolution of the veteran's current 
condition.  

Ultimately, the veteran's multiaxial assessment indicated 
major depression, recurrent, with characterological features, 
but PTSD was not found on Axis I.  The veteran's GAF score 
was noted to be 55 due to his depression.

In April 2005, the veteran again participated in a VA PTSD 
examination.  The examiner thoroughly reviewed the veteran's 
file and found that the veteran did not meet the DSM-IV 
criteria for PTSD.  The veteran was diagnosed with major 
depression on Axis I and a GAF score of 55.  In summary, the 
examiner noted that the veteran's psychosocial functional 
status and quality of life following military trauma were not 
impaired by symptoms of PTSD.  These symptoms were directly 
related to the veteran's decline in vision and resulting 
untreated major depression.

VI.  Pertinent Law and Regulations - PTSD

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in- 
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2005).

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
Supp. 2005); 38 C.F.R. § 3.304(d) (2005).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2005). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VII.  Reasons and Bases - PTSD

The veteran contends that he suffers from PTSD, which had its 
onset in service. 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2005).

In this case, the record does not demonstrate that the 
veteran currently suffers from PTSD.  VA treatment records 
dated January 2002 noted that the veteran possibly suffered 
from PTSD with depressive symptoms.  In support of the 
veteran's claim, the March 2002 PTSD intake form diagnosed 
the veteran with PTSD for intake purposes.  However, both the 
November 2002 and April 2005 VA examinations found that the 
veteran did not suffer from PTSD.  In particular, the 
November 2002 VA examiner provided a thorough analysis 
regarding the veteran's mental condition, and concluded that 
the veteran did suffer from major depression, but as a result 
of his declining loss of vision, and not related to any event 
in service.  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of diagnosed PTSD, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).  Thus, service connection for PTSD must be denied 
on this basis alone.

Moreover, with respect to element (2), medical nexus, no 
competent medical nexus exists.  In the absence of a current 
diagnosis of PTSD, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002); 38 C.F.R. 3.159(c)(4) (2005).  To the extent that 
the veteran himself is attempting to provide a nexus between 
his claimed disabilities and his military service, his 
statements are not probative of a nexus between the 
conditions and military service.  See Espiritu v.Derwinski, 2 
Vet. App. 492 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Accordingly, the Board 
finds that element (2) above has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, the Board observes that there is no 
evidence that the veteran participated in combat.  His awards 
and decorations do not include any indication of combat 
status, and there is no objective evidence or record which 
indicates that he participated in combat.  In fact, the 
veteran himself has stated that he did not see combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case and presumptions provided for 
combat veterans are not applicable.  See 38 U.S.C.A. § 
1154(b) (West Supp. 2005); 38 C.F.R. § 3.304(d) (2005).

Because the veteran did not engage in combat, the law 
requires that his stressors be corroborated.  The veteran's 
lay statements alone are not enough to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 
supra.  Although the record shows that the RO did not attempt 
to verify the veteran's alleged stressors, the Board notes 
that given that the evidence does not contain a diagnosis for 
PTSD such an exercise is not required.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran).  
Accordingly, the Board finds that none of the elements of 38 
C.F.R. § 3.304(f) have been met.  Therefore, a preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for PTSD.  The benefit sought on appeal 
is accordingly denied.


ORDER


Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) is 
denied.

Entitlement to service connection for loss of vision is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


